Case 1:18-cv-01691-.]PO Document 39 Filed 03/11/19 Page 1 of 5

UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT WILLIAMS,
Case No.: l8-cv-l69l (JPO)

Plaintiff,

V.

CLASSIC SECURITY,
S.L,. GREEN REALTY,

Defendants.

 

REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
DEFENDANT CLASSIC SECURITY, LLC’S
MOTION TO DISMISS THE AMENDED COMPLAINT

TANNENBAUM HELPERN SYRACUSE
& HIRSCHTRITT LLP

Andrew W. Singer

Andrew P. Yacyshyn

900 Third Avenue

New York, New York 10022
Telephone: (212) 508-6700
Facsimile: (212) 371-1084
singer@thsh.com
yacyshyn@thsh.com

Attorneysfor Defendant C[assic Securily, LLC

Dated: l\/larch ll, 2019

Case 1:18-cv-01691-.]PO Dooument 39 Filed 03/11/19 Page 2 of 5

PRELIMINARY STATEMENT

l\/loving Defendant Classic Security, LLC (“Classic”) respectfully submits this reply
memorandum of law in further support of its motion to dismiss the Amended Complaint pursuant
to Federal Rule of Civil Procedure lZ(b)(6) for failure to state a claim upon which relief may be
granted.

As set forth below, Plaintiff’s l\/lemorandum of Law in Opposition to Classic’s l\/lotion to
Dismiss - even if liberally construed to allege properly-pled facts - fails to remedy the defects in
his Amended Complaint. Accordingly, the Amended Complaint should be dismissed.

ARGUMENT

I. APPLICABLE PLEADINGS STANDARDS FOR PRO SE PLAINTIFFS

Plaintiff’s opposition papers do not (and could not) cast any doubt upon the well-settled
principal in this Circuit that employment discrimination plaintiffs, including pro se plaintiffs,
must plead facts sufficient to raise at least a minimal inference of discrimination, and that
conclusory allegations are not entitled to be treated as true. See Point l of Classic’s l\/lemorandum
of Law in Support of its l\/lotion to Dismiss. Even in pro se cases, where a complaint may be
construed liberally to raise the strongest arguments it suggests, conclusory allegations are not
construed as true and threadbare recitals ofthe elements of a cause of action, supported by mere
conclusory statements, do not suffice See, e.g. Chavl`s v. Chappius, 618 F.3d l62, 170 (2d Cir.
2010); see also Point l of Classic’s l\/lemorandum of Law in Support ofits l\/lotion to Dismiss.
II. PLAINTIFF FAILS TO PLEAD ANY FACTS SUFFICIENT TO RENDER

PLAUSIBLE EVEN A MINIMAL INFERENCE OF DISCRIMINATION OR

RETALIATION

Plaintiff still fails to allege any facts - whether conduct, words spoken or otherwise -

relating to Plaintiff’s race or his age. Rather, Plaintist Amended Complaint and opposition

Case 1:18-ov-01691-.]PO Dooument 39 Filed 03/11/19 Page 3 of 5

papers are full of speculation and conclusory allegations, which are not entitled to be construed
as true. See Point lll of Classic’s l\/Iemorandum of Law in Support of its l\/lotion to Dismiss.

For example, with respect to his age discrimination claim, Plaintiff solely alleges that he
was replaced by a younger individual. See Point 3 of Plaintiffs l\/lemorandum of haw in
Opposition to Defendant’s l\/lotion to Dismiss. However, as discussed in Point I11 of Classic’s
l\/lemorandum of Law in Support of its l\/lotion to Dismiss, Plaintiff provides no factual detail
regarding this allegedly younger individual or how such individual is similarly situated to
Plaintiff, and Plaintiff is unable to demonstrate even a minimal inference of age discrimination
based on such conclusory allegation. See, e.g., Ma/"cus v. Leviton Mfg. Co., Inc., 661 F.App’x 29
(2d Cir. 2016) (Affirming dismissal of plaintiffs age discrimination claims where plaintiffs
amended complaint alleged, among other things, that defendant sought to replace plaintiff with
someone less experienced and, on information and belief, replaced plaintiff with a younger
employee, but plaintiff failed to offer the new employee’s age or any other facts that would
support an inference of age discrimination. “Without more, the mere fact that an older employee
was replaced by a younger one does not plausibly indicate discriminatory motive.”).'

1n addition, Plaintiffs opposition states that he complained of racial discrimination in the
context of Classic’s failure to pay Plaintiff in a timely manner. See Point 3 of Plaintiff’s
l\/lemorandum of Law in Opposition to Defendant’s l\/lotion to Dismiss. Plaintiff seems to be
claiming that he was paid late because of his race and was retaliated against for complaining

about being paid late but sets forth not one factual allegation to support that claim. See Amended

 

' The plaintiff in Marcus also alleged that the defendant was attempting to get “younger” by terminating
older employees and replacing them with younger hires, but plaintiff provided only a single name and offered no
dates, ages, or reasons with respect to the termination of other employees. 661 F.App’x at 32. The Second Circuit,
citing Ashcrofl v. lqba/, 556 U.S. 662 (2009), found that “[s]uch skeletal pleading provides no more than ‘naked
assertions devoid of further factual enhancement’ and does not allow the court to ‘draw the reasonable inference that
the defendant is liable for the misconduct alleged.”’ ld.

Case 1:18-ov-01691-.]PO Dooument 39 Filed 03/11/19 Page 4 of 5

Complaint and Plaintiffs Opposition to Defendant’s l\/lotion to Dismiss generally. Plaintiffs
actual dispute with Classic seems to be centered around an alleged claim under the New Yorl<
Labor Law - Plaintiffs claim that Classic paid him late on one occasion _ which Classic
addressed in Point III of its l\/lemorandum of Law in Support of its l\/lotion to Dismiss.
Accordingly, Plaintiffs discrimination and retaliation claims against Classic should be

dismissed.

III. PLAINTIFF SHOULD NOT BE GRANTED FURTHER LEAVE TO REPLEAD
AND THE AMENDED COMPLAINT SHOULD BE DISMISSED

Even if the Court construes Plaintiffs Amended Complaint as liberally as possible and
uses Plaintiffs opposition to bolster Plaintiffs allegations, Plaintiff is unable to state a claim of
discrimination or retaliation given the lack of any factual allegations regarding his race or age.
See Regnante v. Sec. & Exch. Oy‘j‘icials, 134 F.Supp.3d 749, 773-74 (S.D.N.Y. 2015) (the Court
dismissed the action and determined that granting leave to amend would be futile even after
liberally construing plaintiffs amended complaint and opposition to defendant’s motion to
dismiss). Accordingly, Plaintiffs Amended Complaint should be dismissed and he should not be
granted further leave to amend.

CONCLUSION

Classic respectfully submits that this Court should dismiss the Plaintiffs Amended

Complaint in its entirety with prejudice and should award Classic such other and further relief as

is just and proper.

Case 1:18-ov-01691-.]PO Dooument 39 Filed 03/11/19 Page 5 of 5

Dated: New York, New York
March 11, 2019

TANNENBAUl\/l HELPERN SYRACUSE
& HIRSCl-ITRITT LLP

By: /s/Andrew W. Singer
Andrew W. Singer
Andrew P. Yacyshyn

900 Third Avenue

New York, New York 10022
Telephone: (212) 508-6700
Facsimile: (212) 371-1084
singer@thsh.com
yacyshyn@thsh.com

Attorneys for Defendant Classic Securz'ty, LLC

To: Robert Williams
P.O. Box 246
Bronx, NY 10467
robteach2008@yahoo.com
Plaintiyj’Pro Se

